Title: To James Madison from Dugald Macfie and Others, 31 December 1813 (Abstract)
From: Macfie, Dugald
To: Madison, James


        § From Dugald Macfie and Others. 31 December 1813, Charleston. “The Memorial of the President and Officers of Saint Andrew’s Presbyterian Church in the City of Charleston, and State of South-Carolina.
        “Respectfully sheweth, That actuated by a sincere desire to promote the Interests of Religion, and warmly interested in the personal Welfare of the Revd. Dr. John Buchan, who came to this Country in the Summer of 1810., in Consequence of a special Call from the Elders of the Presbyterian Church in this City, to be their Minister, and with the determination of spending in the United States the remainder of his Days, and upon his Arrival in Charleston Was received and regularly installed their Minister, Coming at the same time under all the Obligations imposed by the Confession of Faith of the Presbyterian Church of the United States of America, as will be satisfactorily, they hope shewn, by the enclosed Extracts from the Minutes of the Presbytery, by doing which Your memorialists and the Revd. Dr. Buchan had flattered themselves, he had secured to himself the protection of this Government, and free permission to exercise all the duties of a minister of the Gospel. Your Memorialists finding with very sincere Regret, that the Marshal of this District, unwilling to assume so much Responsibility as to make an Exception of the Revd. Dr. Buchan from the Operation of the late Order from the Department of State, requiring, the retirement of Aliens to the Interior, and intending to enforce the same against him, from having no Instructions to the Contrary, although it is understood, his Situation with that of some other Clergymen alike situated, has been made known to the Commissary General of these States, and considering the privation of the Clerical offices of the Reverend Doctor, as a very severe one, and one which they trust, will be removed, on a due and proper Representation of the same to this Government, are emboldened to address themselves to Your Excellency, through the Department of State, praying that You will be pleased to Exempt their Pastor from the Operation of this Order, which is no less sensibly felt by themselves than himself. Your Memorialists venture to solicit this Boon, from a Consciousness that the Cause of Religion will suffer from the Absence of their Minister, and from feeling themselves at Liberty to vouch, that by this Departure from the Course laid down with Aliens generally, in the Case of Dr. Buchan no Injury can be sustained by the United States.
        “Your Memorialists would respectfully add, that the profession of Dr. Buchan no less than his own Good Sense and amiable Disposition, so powerfully pleads against the probability, they had almost said the possibility of his committing any

act, which could in any Way militate against the Interest of the United States, that they have no hesitation in pledging themselves, for his peaceable and quiet deportment So long as he may be permitted to remain under this Government. Your Memorialists in Conclusion most earnestly pray, that your Excellency Will be pleased to grant their prayer, and with all convenient speed cause Instructions to be transmitted to the marshal here, to permit the reverend Dr. Buchan to remain in the City, or if he should have retired from it, to return to it, and Exercise and discharge during the War all the duties of his ministerial office, and Your memorialists in duty bound will ever pray.”
      